Citation Nr: 0324821	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  03-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for pleurisy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1945 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in May 2003, and a 
substantive appeal was received in June 2003.  


FINDING OF FACT

The veteran's symptomatic and disabling pulmonary 
symptomatology is the result of non-service-connected chronic 
obstructive pulmonary disease (COPD) and cardiac problems, 
rather than his service-connected pleurisy.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected pleurisy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.3, 4.7, 4.97, Diagnostic Code 
6899-6845 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  The intended effect of these regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide a claimant who files a substantially complete 
application for VA benefits.

The new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  But see Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003) (holding 38 C.F.R. § 3.159(b)(1) to be 
invalid for imposing a 30-day, rather than one-year, deadline 
for the submission of evidence).

After reviewing the claims folder, the Board concludes that 
the claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for pleurisy.  The discussions in the 
rating decision, statement of the case, and November 2002 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, via the statement of the case and November 
2002 letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (holding that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must identify documents that comply with the notice 
requirements of the VCAA).


Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes VA 
medical records and a December 2002 VA medical examination 
report.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2003) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).




Factual Background

By June 1946 rating decision, the RO granted service 
connection for chronic pleurisy.  A 30 percent disability 
evaluation was assigned, effective June 9, 1946.

By July 1951 rating decision, the RO reduced the veteran's 
pleurisy evaluation, in stages.  A 10 percent evaluation was 
assigned effective May 24, 1947, and a zero percent 
evaluation was assigned effective September 3, 1951.  

By September 1991 rating decision, the RO denied the 
veteran's application for a compensable evaluation for 
pleurisy.  The Board confirmed the RO's determination by 
December 1992 decision.  

In October 2002, the veteran filed a claim for an increased 
rating for pleurisy.  

On December 2002 VA medical examination, the veteran reported 
a long history of very heavy smoking, but stated that he 
currently smoked an average of only one cigarette a day.  The 
examiner noted that an October 2001 pulmonary function test 
had revealed a COPD component and a moderate diffusion 
defect, which was indicative of emphysema.  The veteran 
stated that he coughed a lot and had whitish phlegm.  He 
complained of dyspnea on exertion, to include climbing one 
flight of stairs or walking less than one city block.  On 
objective examination, the lung sounds were distant, but no 
rales were heard.  An intermittent nonproductive cough was 
noted.  A chest X-ray taken in conjunction with the 
examination was within normal limits.  Pulmonary function 
tests revealed a COPD pattern with increased forced vital 
capacity (FVC) and increased residual volume.  Results did 
not improve markedly with bronchodilator medication.  
According to the examiner, the forced expiratory volume in 
one second (FEV1)/FVC ratio best indicated the veteran's 
pulmonary capacity.  The examiner diagnosed COPD and opined 
that the veteran's pleurisy was caused by a bout of pneumonia 
during service.  Furthermore, the examiner asserted that the 
veteran's COPD had resulted from many years of heavy smoking.  
The examiner, in addition, observed that the veteran suffered 
from certain cardiac problems, which also exerted adverse 
pulmonary effects.  Pleurisy, according to the examiner, was 
not a causative factor of the veteran's COPD.

By January 2003 rating decision, the RO denied a compensable 
evaluation for pleurisy.  This appeal ensued.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected pleurisy warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in disability, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected pleurisy has been rated by 
the RO under the provisions of 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6899-6845; see also 38 C.F.R. §§ 4.20, 4.27.  Under 
DC 6845, a 10 percent rating applies where restrictive lung 
disease is manifested by FEV-1 of 71 to 80 percent predicted, 
or by FEV-1/FVC of 71 to 80 percent, or by DLCO (SB) 66 to 80 
percent predicted.  A 30 percent rating is warranted where 
restrictive lung disease is manifested by FEV-1 of 56 to 70 
percent predicted, or by FEV-1/FVC of 56 to 70 percent, or by 
DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating 
applies where pulmonary function testing reveals that FEV-1 
is 40 to 55 percent predicted, while FEV-1/FVC is 40 to 55 
percent; or where DLCO (SB) is 56 to 65 percent predicted.  A 
100 percent rating is warranted where pulmonary function 
testing reveals that FEV-1 is less than 40 percent predicted; 
FEV-1/FVC is less than 40 percent; where DLCO (SB) is 40 
percent predicted; where maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption; where there is cor 
pulmonale (right heart failure); where there is right 
ventricular hypertrophy; where there is pulmonary 
hypertension; (shown by echo or cardiac catheterization); 
where there are episodes of acute respiratory failure; or 
where outpatient oxygen therapy is required.  Id.

The medical evidence persuasively shows that the veteran's 
service-connected pleurisy, a residual of pneumonia suffered 
in service in 1945-46, is not responsible for his current 
pulmonary impairment.  Instead, it appears that a long 
history of heavy smoking and cardiac problems are chiefly 
responsible for his current pulmonary disability.  Indeed, a 
review of the evidence fails to indicate that the veteran's 
service-connected pleurisy is productive of any material 
pulmonary impairment.  Rather, his adverse pulmonary 
symptomatology is the result of COPD, of which pleurisy is 
not a causative factor.  Because the veteran's pleurisy is 
not responsible for the veteran's current lung disability, 
the Board need not consider pulmonary function test results 
in concluding that no more than a zero percent evaluation is 
warranted for his service-connected pleurisy.  The veteran's 
adverse pulmonary symptomatology is unrelated to pleurisy, 
which appears to have resulted in no material residuals at 
this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular Rating Schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
carefully considered the provisions of 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to invoke VA's reasonable-doubt/benefit-of-
the-doubt doctrine.


ORDER

The appeal is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



